           Case 2:17-cr-00236-MCE Document 101 Filed 08/04/20 Page 1 of 2

1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                     No. 2:17-CR-00236-MCE
12                        Plaintiff,
13              v.                                  ORDER
14    DAVID ALHAQQ,
15                        Defendant.
16

17             Defendant David Alhaqq (“Defendant”) pled guilty to Distributing 28 Grams or

18   More of a Mixture or Substance Containing a Detectable Amount of Cocaine Base in

19   violation of 21 U.S.C. § 841(a)(1). He was sentenced on May 9, 2019, to sixty (60)

20   months of imprisonment. Presently before the Court is Defendant’s Motion to Vacate

21   and/or Reduce Sentence. ECF Nos. 90, 93. The Government opposes Defendant’s

22   request. ECF No. 97.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                    1
       Case 2:17-cr-00236-MCE Document 101 Filed 08/04/20 Page 2 of 2

1          Having reviewed the record in its entirety, and being extremely familiar with this
2    Defendant and the facts of his case, that Motion is GRANTED. Defendant’s sentence is
3    hereby reduced to time served.
4          There being a verified residence and an appropriate release plan in place, this
5    order is stayed for up to fourteen days to make appropriate travel arrangements and to
6    ensure the defendant's safe release. The defendant shall be released as soon as
7    appropriate travel arrangements are made and it is safe for the defendant to travel.
8    There shall be no delay in ensuring travel arrangements are made. If more than fourteen
9    days are needed to make appropriate travel arrangements and ensure the defendant's
10   safe release, then the parties shall immediately notify the court and show cause why the
11   stay should be extended.
12         The Clerk’s Office is directed to serve a copy of this Order on the US Marshal
13   Service for the Defendant’s release.
14         IT IS SO ORDERED.
15   Dated: August 3, 2020
16

17

18

19
20

21

22

23

24

25

26

27

28
                                                  2
